Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 27, 2020

                                     No. 04-20-00351-CV

                   IN THE INTEREST OF T.E.C., ET AL CHILDREN,

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-01552
                       Honorable Angelica Jimenez, Judge Presiding


                                       ORDER
       Appellant, Teodoro C., filed his brief on October 26, 2020 along with a motion to exceed
the word limit by 702 words. The motion is GRANTED.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court